Citation Nr: 1027419	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by fatigue, to include chronic fatigue syndrome, 
claimed as due to an undiagnosed illness.

2.  Entitlement to an increased rating for traumatic arthritis of 
the right ankle (formerly characterized as a dislocated right 
ankle, asymptomatic), currently evaluated as 10 percent 
disabling.

3.  Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include on an extra-
schedular basis.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  A 
transcript of that hearing is of record.  In November 2005, the 
Board, in part, remanded the matters to the RO for additional 
development.  

In December 2008, June 2009, and January 2010, the Veteran 
submitted additional evidence to the Board.  As waivers of 
initial RO review have been obtained, the Board accepts this 
evidence for inclusion in the record on appeal.  

In June 2010, the Veteran submitted additional evidence to the 
Board.  Although he did not submit a waiver of initial RO review 
of this evidence, which pertains to his claim for pension, given 
the favorable determination regarding his pension claim, the 
Board finds that remand is not necessary.

The issue of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes, on an extra-
schedular basis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War and has served 
over 90 days during a period of war.

2.  Objective indications of a chronic disability resulting from 
an undiagnosed illness manifested by signs and symptoms of 
fatigue, which are compensable in degree, are demonstrated by the 
evidence of record.

3.  The Veteran's right ankle disability is manifested by 
subjective complaints of pain and swelling, with objective 
evidence of tenderness, pain, instability and mild laxity; full 
and normal range of motion and with degenerative changes shown by 
x-ray.

4.  The Veteran is a 41-year-old high school graduate who last 
worked as a factory assembler and has engaged in only marginal 
employment since discharge from service.

5.  The Veteran is basically eligible for pension and found to be 
unemployable by reason of his disabilities, age, and occupational 
background but fails to meet the disability requirements under 38 
C.F.R. § 4.16(a).  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for a chronic disability 
resulting from an undiagnosed illness manifested by signs and 
symptoms of fatigue may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for traumatic arthritis of the right ankle are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (2009).

3.  The criteria for submission to the Veterans Service Center 
Manager or the Pension Service Center Manager for consideration 
of a permanent and total disability rating for pension purposes 
on an extra-schedular basis are met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3,342, 4.15, 4.16, 
4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified in part at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 
implementing regulations codified in part at 38 C.F.R. § 3.159 
(2009), was signed into law on November 9, 2000, and enhances VA 
duties to notify and assist a claimant in developing a claim for 
VA benefits.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In light the favorable determinations with respect to the claims 
for service connection for a chronic disability manifested by 
fatigue and for a permanent and total disability rating for 
nonservice-connected pension purposes, the Board observes that no 
further discussion of VCAA compliance is needed at this time.  

As for the claim for increase, VA sent the Veteran a March 2006 
VCAA letter that provided him with appropriate notice, with 
subsequent readjudication in an August 2008 supplemental 
statement of the case (SSOC).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

The Board notes that the Veteran was provided notice pertaining 
to the downstream disability rating and effective date elements 
of his claims within the August 2008 SSOC.  Although the Veteran 
provided additional information and evidence after the issuance 
of this notice, as he waived RO review of this evidence, 
subsequent readjudication of the claims was unnecessary.  See 
Dingess/Hartman, 19 Vet. App. 473.  See also Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, private 
medical records, VA examination reports, and statements and 
testimony from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and 
cannot be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2009).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic fatigue 
syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) 
Any other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology are not 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period are considered chronic.  The 
6-month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

The Veteran contends that he suffers from chronic fatigue due to 
his service during the Persian Gulf War.

The Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  Hence, for purposes of the 
pertinent statute and regulation, he is a Persian Gulf Veteran.

After review, the Board finds that service connection for chronic 
disability manifested by fatigue, as due to an undiagnosed 
illness, is warranted.

Although the service treatment records do not reflect any 
complaint, finding, or diagnosis of chronic fatigue syndrome or 
any other disability manifested by fatigue, post-service 
treatment records reflect continuing complaints of fatigue.  The 
first indication of fatigue appears in an April 1993 VA Persian 
Gulf screening report, which reflects a complaint of fatigue.  No 
diagnosis was made at that time.  The record then reveals 
intermittent complaints of fatigue but no diagnosis of chronic 
fatigue syndrome.  An October 2001 private treatment note 
reflects complaints of fatigue.  An August 2002 VA examination 
report reflects complaints of feeling tired.  A September 2002 VA 
treatment note reflects complaints of malaise.  A February 2003 
VA neurology examination report reflects complaints of excessive 
fatigue dating back to his service in Desert Storm and an 
assessment that there is no appropriate neurological diagnosis.  
A May 2005 private medical record reflects complaints of fatigue 
and a diagnosis of multiple somatic complaints.  

The Veteran's prescription labels reflect that he has been 
prescribed, among other medications, prednisone for a disease of 
the immune system.  However, none of the medications has been 
noted as relieving his symptom of fatigue.

Lay statements from the Veteran's friends, family members, and 
acquaintances dated in April 2006 reflect their observations of 
the Veteran being tired and fatigued and drinking a lot of 
coffee.  Of note, a statement from an ex-coworker reflects his 
recollection that on many occasions the Veteran complained of 
being tired and barely able to get out of bed in the morning, 
that the Veteran used to drink large amounts of black coffee in 
the mornings and different kinds of energy drinks that contained 
ginseng throughout the day, and that the Veteran always looked 
and acted like he was fatigued and sluggish all day long.  The 
ex-coworker noted that this was during the period from September 
2003 to June 2004.

A January 2007 VA examination report for chronic fatigue syndrome 
reflects the Veteran's reported history of having what he thought 
was a flu six or seven years ago and since that time having a 
feeling of roughness of the skin, fatigue, diarrhea, mouth sores, 
and white fingernails two to three times per month lasting four 
to ten days at a time.  The Veteran reported not having any 
difficulty falling asleep or any early morning awakening and 
sleeping 12 to 13 hours per day, noting that he cannot get out of 
bed if he were to awaken after 8 hours.  He denied having 
continued low-grade fever but reported having frequent sore 
throats.  He reported more joint pain than muscle pain, mainly 
involving the lower extremities.  He was not aware of any 
lymphadenopathy.  He reported pulsating headaches that are fairly 
constant.  After examination and review of the claims file, the 
examiner diagnosed the Veteran with several conditions, but not 
with chronic fatigue syndrome or any other disability manifested 
by fatigue.  The examiner stated that the Veteran's complaints of 
fatigue are not attributable to a diagnosed disability.  The 
examiner stated that there are no objective indications of a 
chronic disability resulting from an illness manifested by 
fatigue as established by history, physical examination, and 
laboratory tests.

An October 2009 VA treatment note reflects complaints of chronic 
fatigue and constant tiredness for a few years and a diagnosis of 
other malaise and fatigue.  A VA treatment note dated the 
following day reflects a diagnosis of a symptom of chronic 
fatigue syndrome.  A November 2009 VA treatment note reflects 
complaints of feeling tired all the time and a diagnosis of 
malaise and fatigue.

Given the above, the Board finds that the Veteran does not have 
chronic fatigue syndrome.  However, the Board finds that he does 
have an undiagnosed illness manifested by signs or symptoms of 
fatigue.  Although the January 2007 VA examiner stated that there 
are no objective indications of a chronic disability resulting 
from an illness manifested by fatigue, the medical evidence prior 
to and since the examination indicates otherwise.  Lay evidence 
also supports a finding of objective indications of chronic 
disability.  Further, given the chronicity of the Veteran's 
symptomatology, that medications have not been able to relieve 
his fatigue, and his report of sleeping 12 to 13 hours per day 
and being unable to get out of bed if he were to awaken after 8 
hours, and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that his chronic disability manifested by fatigue 
meets the criteria for a 10 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 6354 (2009) (signs and symptoms that wax 
and wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or the symptoms 
are controlled by continuous medication).  In the absence of 
affirmative evidence that his chronic disability manifested by 
fatigue was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or caused by a supervening condition or event that occurred 
between his most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness, or was the result of his own 
willful misconduct or the abuse of alcohol or drugs, the Board 
determines that service connection for a chronic disability 
resulting from an undiagnosed illness manifested by signs and 
symptoms of fatigue is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran's right ankle disability is currently evaluated as 10 
percent disabling pursuant to hyphenated Diagnostic Codes 5271-
5010, for the showing of traumatic arthritis.  Traumatic 
arthritis is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is applied 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Id.

Moreover, 38 C.F.R. § 4.59 states that it is the intention to 
recognize actual painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum compensable 
rating for the joint.  Read together, Diagnostic Code 5003 and 
section 4.59 thus state that painful motion of a major joint or 
group of joints caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited motion 
and entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though: (1) there is no actual 
limitation of motion; or (2) a range of motion may be possible 
beyond the point when pain sets in.  See Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995) (quoting Litchtenfels v. Derwinski, 1 
Vet. App. 484, 489 (1991) and explaining the interplay between 
Diagnostic Code 5003 and 38 C.F.R. §§ 4.40, 4.45, and 4.59).

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating for moderate limitation of motion, 
and a 20 percent rating for marked limitation of motion.  
38 C.F.R. § 4.71a.

As to the history of the Veteran's right ankle disability, the 
service treatment records show that in September 1990 the Veteran 
sustained an injury to the right ankle that was diagnosed as a 
status post right ankle subtalar dislocation.  The Veteran's 
right ankle was treated with a short leg cast which was removed 
in November 1990; at that time, a diagnosis of right ankle 
inversion sprain was entered.

In April 2002, the Veteran filed a claim for an increased rating.  
An August 2002 VA examination report refers by history to a right 
ankle fracture in service with arthritis and pain.  Examination 
revealed normal range of motion of all joints.

A March 2003 private treatment note reflects that the Veteran 
sprained his right ankle four days before and there was 
significant tenderness to palpation over the talofibular 
ligaments and lateral malleolus but no obvious crepitus or 
deformity.  

February 2005 private x-rays of the right ankle show the presence 
of degenerative joint disease and minute bone spurs.  A May 2005 
private treatment note reflects normal range of motion of the 
lower extremities.  

An October 2006 private treatment note reflects complaints of 
pain and swelling in the right ankle.  The Veteran stated that 
the maximum severity of his condition was mild and stated that 
symptoms were currently mild.

A January 2007 VA examination report reflects a history of ankle 
pain in service and findings of normal range of motion of the 
lower extremities, with some pain noted during right ankle range 
of motion, and normal motor strength and tone.

A May 2009 VA treatment note reflects complaints of chronic pain 
in the right ankle and findings of a tender right ankle with 
motion.  A VA MRI report later that month reflects degenerative 
joint disease at the tibiotalar joint of the ankle as well as at 
the subtalar joint of the foot with a small joint effusion at the 
tibiotalar joint of the ankle, and dystrophic ossification at the 
interosseous ligament between the distal aspect of the right 
tibia and fibula and small enthesiophytes at the plantar and 
posterior aspects of the calcaneus, with no other abnormalities.  
A June 2009 treatment note reflects pain on pressure over the 
lateral ankle ligament area but no evidence of crepitus or 
restricted ankle/subtalar joint range of motion.  The diagnosis 
was of chronic right inversion ankle sprain with associated 
instability.  An August 2009 treatment note reflects complaints 
of right ankle soreness and instability with occasional pain and 
discomfort especially with prolonged walking and weight bearing 
as well as intermittent swelling.  Examination revealed normal 
strength to both ankle stabilizers and normal range of motion 
with mild laxity noted with lateral joint complex.  There was no 
effusion or swelling and no atrophy.

After considering all of the evidence of record, the Board finds 
that the Veteran's right ankle disability is not shown to be more 
than 10 percent disabling any time during the rating period.  
Here, the manifestations of the Veteran's right ankle disability 
reflect a 10 percent evaluation under Diagnostic Code 5010, for 
degenerative changes shown by x-ray without a compensable rating 
for limitation of motion.  That is, on physical examinations 
conducted between 2002 and 2009, there was full and normal range 
of right ankle motion.  Thus, there is no current evidence of 
record for limitation of motion under Diagnostic Code 5271.  
Rather, under Diagnostic Codes 5010 and 5003, and when applied to 
section 4.59, the 10 percent rating is warranted on the basis 
that the evidence indicates subjective complaints of pain and 
swelling in the right ankle and shows objective finding of full 
and normal range of right ankle motion with associated pain, 
tenderness, instability and mild laxity.  Hence, a minimum 10 
percent rating is for application because degenerative changes 
are shown by x-ray but no ratable limitation of motion is shown 
under corresponding Diagnostic Code 5271.  A 20 percent rating 
for marked limitation of motion is not warranted as, again, the 
Veteran has full and normal range of motion of the right ankle.  
A disability rating of 20 percent is not warranted because the 
record does not show malunion of the tibia and fibula (Diagnostic 
Code 5262), ankylosis of the ankle, subastragalar or tarsal joint 
(Diagnostic Code 5270 and 5272), malunion of the Os calcis or 
astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic 
Code 5274).

An increased rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  The Veteran contends that he has pain and swelling 
associated with the right ankle disability, and that he is 
limited in certain activities, especially when weight-bearing 
with prolonged walking and standing.  In the medical data of 
record, the examiners specifically and objectively noted that 
there was normal strength and tone, and that there was no 
crepitus or deformity.  In fact, when the Veteran was treated in 
October 2006, he admitted that his condition and symptoms were 
mild; and on private treatment in August 2009, no effusion, 
swelling or atrophy was detected.  The Board, therefore, finds 
that any pain or functional loss associated with the right ankle 
disability is accounted for under the current 10 percent rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 
5010; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an extra-
schedular disability rating is warranted upon a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with employment 
or frequent periods of hospitalization, that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that there is no evidence in the claims 
file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
disability.  Although the Veteran may be unemployed, there is no 
indication that his right ankle disability had marked 
interference with employment.  Rather, the record reflects that 
he has attributed his unemployment primarily to his fatigue.  As 
a result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339; Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the Board 
concludes that an increased rating for arthritis of the right 
ankle is not warranted at any time since the April 24, 2002, date 
of claim.  See Hart, 21 Vet. App. 505.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The benefit sought on appeal is accordingly 
denied.

Nonservice-Connected Pension

The Veteran argues that he is entitled to a permanent and total 
disability rating for nonservice-connected pension purposes.

Nonservice-connected disability pension payments may be made to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) (West 
2002).  A veteran meets such service requirements if such veteran 
served in the active military, naval, or air service for ninety 
days or more during a period of war.  38 U.S.C.A. § 1521(j).

In this case, the Veteran's active duty service from April 1988 
to September 1991 meets such service requirements.  See 38 C.F.R. 
§§ 3.2, 3.6(a) (2009).

A person is considered to be permanently and totally disabled if 
such person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the person.  38 
U.S.C.A. § 1502(a) (West 2002).

Total disability will be considered to exist when there is any 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation; 
permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  38 C.F.R. § 4.15 (2009).  See 38 
U.S.C.A. § 1502(a)(4).  Thus, Section 4.15 establishes an 
"objective standard" of average impairment in earning capacity, 
so that a veteran may qualify for VA pension if his or her 
disability is sufficiently disabling to be permanently and 
totally disabling for the average person.  Talley v. Derwinski, 2 
Vet. App. 282, 287-88 (1992).

Also, VA regulations provide for a "subjective standard" for 
nonservice-connected pension; these regulations provide pension 
eligibility for a veteran whose disability does not meet the 
objective criteria but which for that particular veteran is so 
incapacitating as to preclude a substantially gainful occupation.  
Id. at 288.

Thus, for the purpose of pension, all veterans who are basically 
eligible and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely to 
be permanent are rated as permanently and totally disabled.  Such 
disabled person must be unable to secure or follow a 
substantially gainful occupation as a result of a single 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 4.16(a), 4.17 (2009).

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the veteran is 
found to be unable to secure and follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if the veteran's disabilities 
render him or her unemployable.  Marginal employment, for 
example, as a self-employed farmer or other person, while 
employed in his or her own business, or at odd jobs or while 
employed at less than half the usual remuneration is not 
considered incompatible with a determination of unemployability, 
if the restriction, as to securing or retaining better 
employment, is due to disability.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the above percentage requirements but is 
found to be unemployable by reason of his or her disability(ies), 
age, occupational background and other related factors, the 
following are authorized to approve on an extra-schedular basis a 
permanent and total disability rating for pension purposes: the 
Veterans Service Center Manager; or where regular schedular 
standards are met as of the date of the rating decision, the 
rating board.  38 C.F.R. § 3.321(b)(2) (2009).

Subjective Standard

Pursuant to 38 C.F.R. §§ 4.16(a) and 4.17, the Veteran is 
entitled to a permanent and total disability rating for 
nonservice-connected pension purposes if he unable to secure or 
follow a substantially gainful occupation as a result of a single 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or more, if 
such disabilities are of a permanent nature.  Thus, the Veteran 
must have at least one disability, which is permanent in nature, 
and which is ratable at 40 percent or more, to be entitled to a 
permanent and total disability rating for nonservice-connected 
pension purposes under 38 C.F.R. § 4.17.

The record reflects that the Veteran suffers from the following 
nonservice-connected disabilities: a psychiatric disorder, a skin 
disorder, a low back disorder, headaches, hypertension, blood 
problems, dysuria, chronic bronchitis, and herpes.  However, as 
will be shown below, none of these disabilities is ratable at 40 
percent or more.

1.  Psychiatric Disorder

The Veteran's psychiatric disorder is evaluated under Diagnostic 
Code 9413, 38 C.F.R. § 4.130 (2009).  Under the General Rating 
Formula for Mental Disorders, the following applies:

A 30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment, with reduced reliability and productivity, due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

In this case, the Veteran's disability is not ratable at 50 
percent or more.  Although the record reflects a past medical 
history of psychiatric problems, there is no indication that his 
disability has been productive of occupational and social 
impairment, with reduced reliability and productivity.

A December 2000 VA treatment note reflects complaints of 
depression, sleep impairment, anger and hostility, anxiety, and 
impaired memory.  He was diagnosed with depressive disorder with 
anxiety and insomnia and assigned a global assessment of 
functioning (GAF) score of 47.  A January 2001 VA psychiatry note 
reflects a diagnosis of depressive disorder and a prescription 
for doxepin.  A subsequent January 2001 VA treatment note 
reflects that he was alert and oriented with normal speech and no 
suicidal or homicidal ideations.  He was diagnosed with 
depressive disorder and assigned a GAF score of 52.  A February 
2003 VA treatment note reflects that he stopped taking doxepin 
and was not willing to try another psychotropic drug to reduce 
his anxiety.  He denied depression and hallucinations.  
Sertraline was prescribed.  VA treatment notes from 2004 reflect 
continued treatment with sertraline.  A January 2005 VA treatment 
note reflects complaints of sleep impairment, feeling on edge, 
and being easily startled.  Examination revealed normal speech, 
goal-directed, sequential, and concrete thoughts, no 
hallucinations or delusions, normal cognitive function, anxious 
mood, pleasant and cooperative affect, no suicidal or homicidal 
ideations, superficial and limited insight, and fair but 
impulsive judgment.  A GAF score of 45 was assigned.  A March 
2005 VA treatment note reflects normal speech, mildly constricted 
affect, linear and goal-directed thought process, no suicidal or 
homicidal ideation, and a GAF score of 50.  A May 2005 VA 
treatment note reflects normal speech, normal ranged affect, 
linear and goal-directed thought process, no suicidal or 
homicidal ideation, and a GAF score of 55.  An October 2005 VA 
treatment note reflects normal speech, mildly constricted affect, 
linear and goal-directed thought process, no suicidal or 
homicidal ideation, and a GAF score of 60.  A June 2006 VA 
treatment note reflects that his appearance was adequate, speech 
was normal, mood was euthymic, thought process was linear and 
goal-directed, thought content was appropriate, memory was 
intact, impulse control was good, insight was good, judgment was 
good, and that he had no hallucinations or suicidal or homicidal 
ideations.  A diagnosis of general anxiety disorder/neurosis was 
provided and a GAF score of 50 was assigned.  More recently, an 
April 2009 VA treatment note reflects that he was alert and 
oriented and thoughts were linear and logical.  October and 
November 2009 private treatment notes reflect that he denied 
having anxiety, depression, or fearful and suicidal ideation and 
that examination revealed that he was alert and oriented with no 
impairment of recent or remote memory, cooperative, and well 
groomed.  A December 2009 private treatment notes reflect that he 
was alert and oriented with no impairment of recent or remote 
memory, cooperative, and well groomed.

Given the above, the Board finds that his psychiatric condition 
is not productive of occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

As for the GAF score ranging from 45 to 60, the Board observes 
that a GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job); and 
a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM- IV).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather, 
the GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, 
the evidence fails to show that his symptoms support the low GAF 
scores.  There is no evidence of suicidal ideation, severe 
obsessional rituals, or frequent shoplifting to support the GAF 
scores of 45, 47, and 50; and there is no evidence of having no 
friends and, although he is unemployed, there is no evidence that 
his psychiatric disorder has prevented him from keeping a job.  
Similarly, there is no evidence of flat affect and circumstantial 
speech or occasional panic attacks to support the GAF scores of 
52, 55, and 60; and although he may have moderate difficulty in 
social, occupational, or school functioning, there is no evidence 
of conflicts with peers or co-workers.

Accordingly, a rating of 50 percent is not warranted for the 
Veteran's psychiatric disorder.  Thus, his disability is not 
ratable at 40 percent or more.

2.  Skin Disorder

The Veteran's skin disorder is evaluated under Diagnostic Code 
7816, 38 C.F.R. § 4.118 (2009).  Under this code, a 30 percent 
rating is warranted for 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period warrants a 60 percent rating.  

In this case, the Veteran's disability is not ratable at 60 
percent.  Although the record reflects a past medical history of 
folliculitis, a rash of the face and arms, and psoriasis, there 
is no indication that his skin disorder has been extensive or 
required constant or near-constant systemic therapy.  

A November 2002 VA treatment note reflects complaints of mild 
dermatitis of the face and arms lasting two to three days.  An 
October 2004 private treatment note reflects that he has had an 
abdominal rash for the past two weeks but examination revealed no 
rash.  A November 2004 private treatment note reflects that he 
has had an intermittent rash.  A December 2004 private treatment 
note reflects that examination revealed no rash.  Although a 
November 2005 VA telephone note reflects that he has had a rash 
on the forehead, cheeks, and nose for a year, for which he has 
not used any medication, treatment notes from 2005 do not reflect 
any complaints or findings of a skin disorder.  A May 2006 VA 
treatment note reflects complaints of a rash but examination 
revealed that the skin was warm and dry with no rashes, lesions, 
or icterus.  More recently, an April 2009 VA treatment note 
reflects that the skin was warm, dry, and intact.  An October 
2009 private treatment note reflects that he did not have a rash, 
any new skin lesions, or change in moles, and that examination 
revealed no rash or lesions.  A subsequent October 2009 private 
treatment note reflects complaints of a rash on the forehead and 
arms for the last two weeks with no itching but no actual 
findings.  A November 2009 private treatment note reflects 
complaints of a rash on the forehead and arms for the last two 
weeks with no itching and again no actual findings.  A December 
2009 private treatment note reflects that examination revealed no 
rash or lesions.

Given the above, the Board finds that his disability is not 
reflective of involving more than 40 percent of the entire body 
or more than 40 percent of exposed areas, affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-month 
period.  Thus, his disability is not ratable at 40 percent or 
more.

3.  Low Back Disorder

The Veteran's low back disorder is evaluated under Diagnostic 
Code 5237, 38 C.F.R. § 4.71a (2009).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine, a 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine, and 
a maximum 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  These criteria are applied with 
and without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  

In this case, the Veteran's disability is not ratable at 40 
percent.  Although the record reflects a past medical history of 
low back pain, there is no indication that forward flexion of the 
thoracolumbar has been limited to 30 degrees or less.  

July and November 2002 VA treatment notes reflect complaints of 
low back pain and findings of full range of motion.  A January 
2004 private treatment note reflects complaints of low back pain 
and findings of full range of motion.  A December 2004 private 
treatment note reflects complaints of low back pain and findings 
of bilateral paralumbar muscle tightness.  A May 2005 private 
treatment note reflects complaints of mild back pain and a 
finding of a normal inspection of the back with no tenderness to 
palpation.  An October 2005 private treatment note reflects 
complaints of moderate back pain and findings of paraspinal 
tenderness.  A May 2006 VA treatment note reflects complaints of 
low back pain but that the back was not tender.  More recently, 
October and November 2009 private treatment notes reflect that he 
denied having back pain or decreased range of motion.  

Given the above, the Board finds that his disability is not 
reflective of forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  As examinations of record reflect full 
range of motion, a higher rating is not warranted under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See DeLuca, 8 Vet. App. at 204-07.  Thus, 
his disability is not ratable at 40 percent or more.




4.  Headaches

The Veteran's headache disability is evaluated under Diagnostic 
Code 8100, 38 C.F.R. § 4.124a (2009).  Under this code, headaches 
with characteristic prostrating attacks occurring on an average 
of once a month over the last several months warrant a 30 percent 
rating.  Very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant a 50 
percent rating.  

In this case, the Veteran's disability is not ratable at 50 
percent.  Although the record reflects a past medical history of 
headaches, there is no indication that his headaches have been 
productive of severe economic inadaptability.  

An October 2004 private treatment note reflects complaints of 
headaches.  VA treatment notes from 2005 reflect complaints of 
headaches.  A July 2006 private treatment note reflects 
complaints of headaches with nausea that were described as 
moderate in severity.  A January 2007 VA examination report 
reflects that he has had pulsating headaches with nausea that are 
fairly constant and bitemporal with some photophobia but no 
phonophobia.  The examiner provided a diagnosis of chronic daily 
headaches with some features of common migraines.  More recently, 
an October 2009 private treatment note reflects the Veteran's 
report that he did not have a headache.  A November 2009 VA 
treatment note reflects that he has not had any headaches lately.  

Given the above, the Board finds that his disability is not 
reflective of very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The Board 
points out that there is no evidence that his headaches have been 
productive of severe economic inadaptability.  Thus, his 
disability is not ratable at 40 percent or more.

5.  Hypertension

The Veteran's hypertension is evaluated under Diagnostic Code 
7101, 38 C.F.R. § 4.104 (2009).  Under this code, a rating of 20 
percent requires diastolic blood pressure predominantly 110 or 
more, or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure predominantly 
120 or more.  A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  

In this case, the Veteran's disability is not ratable at 40 
percent.  Although the record reflects a past medical history of 
hypertension, there is no indication that diastolic pressure has 
been predominantly 120 or more.

An October 2002 private treatment note reflects a blood pressure 
reading of 149/100.  A March 2003 private treatment note reflects 
a blood pressure reading of 119/72.  A January 2004 private 
treatment note reflects a blood pressure reading of 158/81.  A 
May 2005 private treatment note reflects a blood pressure reading 
of 143/84.  More recently, April 2009 VA treatment notes reflect 
blood pressure readings of 137/77 and 126/77.  An October 2009 
private treatment note reflects a blood pressure reading of 
118/82.  A November 2009 VA treatment note reflects a blood 
pressure reading of 110/70.  Another note later that day reflects 
that he was taking blood pressure medications as prescribed.  
November and December 2009 private treatment notes reflect that 
the course of his hypertension has been without change and that 
he denied symptoms of elevated blood pressure while on 
medications.  A December 2009 private treatment note reflects a 
blood pressure reading of 138/84 and an assessment of controlled 
hypertension.  

Given the above, the Board finds that his disability is not 
reflective of diastolic pressure predominantly 120 or more.  
Thus, his disability is not ratable at 40 percent or more.

6.  Blood Problems

The Veteran's blood disorder is evaluated under Diagnostic Code 
7700-7716, 38 C.F.R. § 4.117 (2009), and is thus evaluated by 
analogy under Diagnostic Code 7716 for aplastic anemia.  See 38 
C.F.R. §§ 4.20, 4.27.  Under this code, a 30 percent rating is 
warranted for disability requiring transfusion of platelets or 
red cells at least once per year but less than once every three 
months, or with infections recurring at least once per year but 
less than once every three months.  A 60 percent rating is 
warranted for disability requiring transfusion of platelets or 
red cells at least once every three months, or with infections 
recurring at least once every three months.  A 100 percent rating 
is warranted for disability requiring bone marrow transplant, or 
requiring transfusion of platelets or red cells at least once 
every six weeks, or with infections recurring at least once every 
six weeks.

In this case, the Veteran's disability is not ratable at 60 
percent.  Other than a past medical history of borderline anemia, 
psoriasis, gout, and a low blood count, the record fails to show 
that he has a current blood disorder.  Recent VA and private 
medical records from 2009 continue to show that he does not have 
any disorder of the blood.  Of note, a May 2009 VA rheumatology 
note reflects the Veteran's denial of any heart, lung, kidney, 
and liver diseases and that tests for rheumatoid arthritis were 
negative; and a December 2009 private treatment note reflects 
that all laboratory results were normal except for a slightly 
elevated creatinine level (to be discussed below in the analysis 
of dysuria).  The record also reflects that tests for HIV and 
hepatitis have been negative.  Moreover, the record fails to show 
that he has a disability reflective of requiring transfusion of 
platelets or red cells at least once every three months, or with 
infections recurring at least once every three months.  Thus, he 
does not have a hematic disability ratable at 40 percent or more.

7.  Dysuria

The Veteran's dysuria is evaluated under Diagnostic Code 7500-
7524, 38 C.F.R. § 4.115b (2009), and is thus evaluated by analogy 
under Diagnostic Code 7524 for the removal of testis.  See 38 
C.F.R. §§ 4.20, 4.27.  Under this code, a maximum 30 percent 
rating is warranted for the removal of both testis.  As such, 
this disability is not ratable as 40 percent or more disabling 
under this code.  Thus, the Board will consider alternative 
Diagnostic Codes to determine whether a higher rating is 
warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Other than a past medical history of dysuria (difficult or 
painful urination), the record fails to show that he has a 
current disability.  A November 2004 private treatment note 
reflects complaints of pain across the back in the region of the 
kidneys, dark urine, and decreased urine output and findings of a 
negative urinalysis.  A January 2005 private treatment note 
reflects complaints of dysuria with decreased frequency and 
amount but without pain.  A May 2005 private treatment note 
reflects complaints of urinary problems and a finding of normal 
laboratory results.  An October 2005 private treatment note 
reflects that the flank pain appears to be musculoskeletal.  A 
November 2005 private treatment note reflects complaints of dark 
urine, a finding of normal laboratory results, and a notation 
that the Veteran has stabilized and will be referred to the VA 
for follow-up with his primary care physician.  Recent VA and 
private medical records from 2009 continue to show that he does 
not have any dysuria or kidney disorder.  Although a December 
2009 private treatment note reflects that laboratory results 
showed a slightly elevated creatinine level, there were no 
complaints of dysuria or any symptoms referable to the kidneys 
and no renal disorder was diagnosed.  Thus, despite the 
laboratory finding, there have been no objective manifestations 
of renal disease.  See, e.g., 38 C.F.R. §§ 4.1, 4.10; 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities, and are not appropriate entities for 
the rating schedule).  Given the above, he does not have a renal 
disability ratable at 40 percent or more.

8.  Chronic Bronchitis

The Veteran's chronic bronchitis is evaluated under Diagnostic 
Code 6600, 38 C.F.R. § 4.97 (2009).  Under this code, a 30 
percent rating is warranted for an Forced Expiratory Volume in 
one second (FEV-1) of 56 to 70 percent of predicted value; or a 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent of predicted value; or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 56 to 65 percent of predicted value.  
A 60 percent rating is warranted for an FEV-1 of 40 to 55 percent 
of predicted value; or a FEV-1/FVC of 40 to 55 percent of 
predicted value; or a DLCO (SB) of 40 to 55 percent of predicted 
value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted for 
an FEV-1 of less than 40 percent of predicted value; or an FEV-
1/FVC of less than 40 percent of predicted value; or a DLCO (SB) 
of less than 40 percent of predicted value; or a maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or an 
episode(s) of acute respiratory failure; or requiring outpatient 
oxygen therapy.

In this case, the Veteran's disability is not ratable at 60 
percent.  Other than a past medical history of chronic 
bronchitis, the record fails to show that he has a current 
disability.  Recent VA and private medical records from 2009 
continue to show that he does not have chronic bronchitis or any 
other respiratory disorder.  Moreover, the record fails to show 
that he has a disability reflective of an FEV-1 of 40 to 55 
percent of predicted value; or a FEV-1/FVC of 40 to 55 percent of 
predicted value; or a DLCO (SB) of 40 to 55 percent of predicted 
value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Thus, he does not have a respiratory 
disability ratable at 40 percent or more.

9.  Herpes

The Veteran's herpes is evaluated under Diagnostic Code 7899-
7806, 38 C.F.R. § 4.118 (2009), and is thus evaluated by analogy 
under Diagnostic Code 7806 for dermatitis or eczema.  See 38 
C.F.R. §§ 4.20, 4.27.  Under this code, a 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period warrants a 60 percent rating.  The Board 
observes that these are the same rating criteria used to evaluate 
the Veteran's skin disorder above.

In this case, as discussed above in the analysis for the 
Veteran's skin disorder, the Veteran's herpes is likewise not 
ratable at 40 percent or more.

Accordingly, the Veteran does not meet the "subjective 
criteria" of 38 C.F.R. § 4.17 with respect to unemployability, 
as the record does not reflect that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of a single permanent disability ratable at 60 percent or more, 
or as a result of two or more permanent disabilities, with at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.

Objective Standard

The Board finds that the Veteran does not meet the "objective 
standard" of a permanent and total disability rating for 
nonservice-connected pension purposes under 38 U.S.C.A. § 
1502(a)(4) and 38 C.F.R. § 4.15, because the record does not 
reflect impairment of mind or body that is both reasonably 
certain to continue throughout the life of the Veteran and 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  The record does not 
reflect that the Veteran's disabilities are sufficiently 
disabling to be permanently and totally disabling for the average 
person.

In a January 2007 VA examination report, the examiner provided 
diagnoses of anxiety neurosis, chronic daily headaches with some 
features of common migraines, hypertension, mild degenerative 
joint disease of both knees, and mild degenerative joint disease 
of the first metatarsophalangeal joints of the feet with mild 
left hallux valgus.  In a July 2008 addendum, the examiner stated 
that there is no medical condition or any disability that would 
prevent the Veteran from working.  The examiner added that the 
Veteran's service-connected right ankle disability alone would 
not preclude him from obtaining or retaining average civilian 
work.  The examiner noted that, while the Veteran had some pain 
with range of motion of the ankle during the January 2007 
examination, the examination did not indicate a condition that 
would preclude him from obtaining or retaining average civilian 
work.  The examiner stated that the Veteran's disabilities would 
indicate not doing extremely heavy lifting or extremely prolonged 
walking and that his disabilities are susceptible to 
stabilization, though not necessarily improvement, through 
appropriate treatment.  The examiner concluded that there is no 
support for a permanent and total rating for nonservice-connected 
pension based on the previous examination and current record 
review.

The Board therefore finds that the Veteran's disabilities are not 
productive of impairment of mind or body that is both reasonably 
certain to continue throughout the life of the Veteran and 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.

Extra-Schedular Consideration

Finally, the Board has also considered a permanent and total 
disability rating for nonservice-connected pension purposes on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(2).  See 38 
C.F.R. § 4.17(b).  After review, the Board finds that the Veteran 
is unemployable by reason of his disabilities, age, and 
occupational background.  In this regard, the Board finds that 
the Veteran has engaged in only marginal employment since 
discharge from service.  

The Veteran is a 41-year-old high school graduate.

A May 2001 letter from a job placement counselor reflects that 
the Veteran is not capable of maintaining permanent employment 
for any extended period of time due to his disabilities.

In July 2001 correspondence, the Veteran stated that he started a 
new job doing manual labor on June 4th and worked one full day, 
but was not able to return due to disability and was let go.

In an August 2001 statement, the Veteran provided his work 
history.  He worked for one month doing manual labor, earning 
$838.00 and quitting because the job aggravated certain 
disabilities.  He worked for two weeks doing manual labor, 
earning $293.00 and quitting because the job aggravated his back.  
He worked for three weeks doing manual labor, earning $516.00 and 
quitting because the job aggravated his back, knees, and ankle.  
He worked for an unstated amount of time doing manual labor, 
earning $1,926.00 and quitting because the job aggravated his 
back and knees.  He worked for 111/2 weeks in food service, earning 
$309.00 and quitting because the job required constant walking 
and bending.  He worked for 10 weeks doing manual labor, earning 
$1,819.00 and quitting because the job aggravated his back and 
knees.  He worked for three weeks doing manual labor, earning 
$488.00 and quitting because the job required constant standing 
of up to five hours at a time.  He also applied for but was 
rejected by four manual labor positions in June 2000, August 
2000, September 2000, and June 2001 (the Board observes that the 
Veteran was actually hired for the June 2001 position but, as 
noted above, was let go when he was not able to return).

An undated letter received in August 2001 from an employment 
service reflects that he has been using the service since 
September 1991 and has attempted several jobs but his disability 
will not afford him the opportunity of longevity in any job.  

On his April 2002 claim for benefits, he indicated that he was 
not employed and last worked full time in June 2000 doing general 
manufacturing type labor.  He indicated that he worked as a 
factory assembler for four days in September 2001 and had to quit 
because of back and knee pain.  He received a check for $62.50.

In April 2003 correspondence, the Veteran stated that he has not 
worked in over two years due to his various disabilities.

During his August 2005 Board hearing, the Veteran testified as to 
his work history since discharge from service in September 1991.  
He first sought employment in 1994 and has been employed at five 
or six jobs, all manual labor work and all for limited durations 
due to a lack of energy and various musculoskeletal problems.  He 
was last employed in July 2004.

Records from the Social Security Administration (SSA) reflect 
that the Veteran's income was $2,711.00 in 2000, $62.00 in 2001, 
$0 in 2002, $2,066.00 in 2003, $6,116.00 in 2004, and $0 in 2005.

In July 2008 correspondence, the Veteran stated that he cannot 
work and was barely getting by thanks to his parents and brother.

An August 2009 letter of approval for recertification reflects 
that the Veteran's food stamp recertification application has 
been approved for September 2009 through August 2010.

In June 2010 correspondence, the Veteran stated that he cannot 
find a job and has not been employed for years due to his 
disabilities.

Given the above, the Board observes that initially the Veteran 
was able to obtain and maintain employment, albeit only for short 
periods of time.  Eventually, he became unable to obtain 
employment at all.  A job placement counselor has even stated 
that the Veteran is not capable of maintaining permanent 
employment for any extended period of time due to his 
disabilities.  He has also been receiving food stamps for at 
least the past two years.  The Board further observes that his 
income level for each reported year falls below that of the 
poverty threshold established by the United States Census Bureau.  

After consideration, the Board finds that the Veteran has been 
able to maintain only marginal employment, compatible with a 
determination of unemployability, as the restriction as to 
securing or retaining better employment has been due to 
disability.  See 38 C.F.R. § 4.17(a).  As such, the evidence 
establishes that the Veteran is basically eligible for pension 
and found to be unemployable by reason of his disabilities, age, 
and occupational background but fails to meet the disability 
requirements under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.17(b).  

Accordingly, the criteria for submission to the Veterans Service 
Center Manager or the Pension Service Center Manager for 
consideration of a permanent and total disability rating for 
pension purposes, on an extra-schedular basis, are met.  See 38 
C.F.R. § 4.17.





ORDER

Entitlement to service connection for chronic disability 
manifested by fatigue, as due to an undiagnosed illness, is 
granted.  

Entitlement to an increased rating for traumatic arthritis of the 
right ankle is denied.

To the limited extent that referral of the claim for a permanent 
and total disability rating for nonservice-connected pension 
purposes for extra-schedular consideration by the Veterans 
Service Center Manager or the Pension Service Center Manager is 
warranted, the appeal is granted.  


REMAND

As noted above, the Board finds the evidence sufficient to raise 
the possibility of entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes based 
on extra-schedular eligibility under 38 C.F.R. § 4.16(b).  
However, the authority to consider and assign extra-schedular 
ratings has been specifically delegated to the Veterans Service 
Center Manager or the Pension Service Center Manager, and not the 
Board, in the first instance.  Therefore, the correct course of 
action for the Board, where it finds that entitlement to an 
extra-schedular evaluation may be present, is to raise the issue 
and remand it for the proper procedural actions outlined in 38 
C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. After undertaking any other development 
deemed necessary, the RO should prepare a 
statement of the Veteran's nonservice-
connected disabilities, employment history, 
educational and vocational attainment, and 
the finding that the Veteran is unemployable.  
The RO should then forward the Veteran's 
claims file and the prepared statement to the 
Veterans Service Center Manager or the 
Pension Service Center Manager for extra-
schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


